PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/006,111
Filing Date: 12 Jun 2018
Appellant(s): ANAGNOSTOPOULOS, Constantinos



__________________
David R. Jaglowski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05 November 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claim 37, as presented in the Amendment/Argument after Notice of Appeal dated 06 April 2020, was amended in accordance with guidance provided by the Examiner.  The rejection of claim 37 has been withdrawn, and claim 37 is in condition for allowance. 

(2) Response to Argument
First Ground of Rejection to be Reviewed on Appeal
Appellant argues against Examiner’s rationale for combining the Kantrowitz and Leschinsky references.  Appellant states that “Kantrowitz is directed to an inter-aortic balloon pump device where, as acknowledged by the Examiner, the pumping balloon is spaced apart from the aortic lumen by expandable frames or anchors 38” (p. 6 of Appellant’s Brief), and therefore “persons of ordinary skill in the art would not look to Leschinsky to solve a problem that does not exist within the Kantrowitz device, namely, a potential complete blockage of blood flow by the device” (pp. 6-7 of Appellant’s Brief).  

However, specifically addressing Appellant’s argument that that “a potential complete blockage of blood flow by the device” is not a problem that would exist in Kantrowitz’s device, the Examiner respectfully disagrees and provides the following explanation. Regarding Appellant’s statement that “Kantrowitz is directed to an inter-aortic balloon pump device where, as acknowledged by the Examiner, the pumping balloon is spaced apart from the aortic lumen by expandable frames or anchors 38” (p. 6 of Appellant’s Brief), the Examiner respectfully directs Appellant to Kantrowitz’s descriptions of the embodiments in figures 12-14 (col 12:49 - 13:39).  Using Kantrowitz’s figure 12 and the accompanying description as an example, Kantrowitz describes that “the anchor member 38c can include a short longitudinally extending segment of expandable stent-type cage secured to the pneumatic power conduit 102c connecting each inflatable chamber of the pump 108c, and/or secured to the pneumatic power conduit 102c proximal to the first inflatable chamber of the pump 108c, and/or to not preclude the inflatable chambers 108c or 110c from being inflated to such an extent that they would engage with the inner wall of the aorta and potentially cause a complete blockage of flow by the device.  Especially when viewed in light of Kantrowitz’s subsequent and extensive description of imaging the aorta and measuring the inner diameter of the aorta in order to ensure that the inflatable chambers are properly sized (col 13:55-14:52), the Examiner respectfully submits that there is a potential for blockage of blood flow, for which a check valve could be advantageously added to the device.  Therefore, the Examiner respectfully disagrees with Appellant’s interpretation of the Examiner’s earlier rejection and maintains that Kantrowitz in view of Leschinsky suggests the claimed subject matter. 

Second Ground of Rejection to be Reviewed on Appeal
Appellant argues that the Office’s invocation of MPEP 2144.04 is erroneous.  In support of this, Appellant argues that the leaflets of Leschinsky’s check valves “counteract the effects of a failing natural aortic heart valve, rather than any flow dynamics allegedly generated by the non-pumping stent-deployment balloon present in the Leschinsky device” (p. 7 of Appellant’s Brief).  As a result, Appellant concludes that “the claim-recited arrangement has a distinctly different function; specifically, preventing 
Additionally, the Examiner respectfully disagrees that the claim-recited arrangement has a distinctly different function (“preventing retrograde flow”) compared to the arrangement described by Leschinsky.  Leschinsky’s check valves are configured to “prevent back flow” and “partially or completely prevent blood regurgitation” in order to provide for “unidirectional flow” though the central perfusion channel (Leschinsky: [0049]).  Preventing “back flow” and preventing “blood regurgitation” is analogous to preventing “retrograde flow,” as the plain meaning of all of these terms is a prevention of flow in one direction while allowing flow in a second direction (i.e., providing for “unidirectional flow,” as described by Leschinsky).  The Examiner respectfully submits that there is no patentable difference between preventing “retrograde flow,” as argued by Appellant, and preventing “back flow” or “blood regurgitation,” as described by Leschinsky.  Therefore, the Examiner respectfully maintains that incorporating 

Third Ground of Rejection to be Reviewed on Appeal
Appellant argues that Kantrowitz does not disclose any structure or mechanism for a partially expandable frame as recited in pending claim 35.  In support of this, Appellant argues that “Kantrowitz fails to disclose any structure or mechanism enabling a partial expansion of the Examiner-cited anchors 38 such that the anchors do not seek full expansion and exert excessive pressure against a circulatory lumen wall” (p. 9 of Appellant’s Brief).  The Examiner respectfully disagrees.  
As a preliminary matter, the Examiner references the text of claim 35, which states, in the relevant portion, “the first radially expandable frame is partially radially expandable to conform to a first predetermined target diameter of a wall of the aorta or circulatory lumen” (Appellant’s claim 35 as submitted with the Appeal Brief, emphasis added).  In this, Appellant is clearly claiming that the expandable frame seeks expansion to conform to the diameter of the wall of the vessel in which it is housed.  Kantrowitz clearly, and extensively, describes a process for ensuring this very feature (col 13:55-14:52).  Physiologically, vessel sizes will vary from one patient to the next, which is why the steps detailed by Kantrowitz to ensure an appropriately sized catheter arrangement are so important.  Kantrowitz describes using medical imaging and computational analysis to determine the diameter of the wall of the aorta, which is the “predetermined target diameter” recited in pending claim 35.  Kantrowitz further 
Additionally, expanding Kantrowitz’s frame in the manner suggested by Appellant, seeking full expansion beyond the limits of a patient’s lumen and exerting excessive pressure against a circulatory lumen wall, would be inherently dangerous, likely creating a life-threatening emergency and running diametrically opposite to the intended use of Kantrowitz’s device.  Not only is there no suggestion for seeking expansion of the anchors beyond the limit of the patient’s circulatory lumen and exerting excessive pressure against the circulatory lumen wall, but doing so likely would lead to the device rupturing the wall of the circulatory lumen and causing serious injury or even death of the patient.  Therefore, the Examiner respectfully deems the recited feature to be structurally inherent, or, at the very least, an obvious feature to include when manufacturing the device suggested by the combination of Kantrowitz and Leschinsky references.   

Fourth Ground of Rejection to be Reviewed on Appeal
Appellant argues that Leschinsky’s check valves are not shaped and configured to allow flow in the same manner as recited in pending claim 30.  In support of this, Appellant argues that “Leschinsky does not suggest that such leaflets be disposed on distal portion of the device, as required by the recited inclusion within the first radially expandable frame, and oriented (via the recited convex side, concave side, and downstream limitations) so as to oppose flow generated by the pumping action of an inflatable pumping balloon in an upstream direction” (p. 10 of Appellant’s Brief).  Appellant also references Figures 13A-B of the Specification in this argument, which the Examiner has included below, with annotations.  
The Examiner respectfully disagrees with Appellant’s arguments and provides the following annotated figures from Appellant’s Specification and the Leschinsky reference.  Examiner also references the text of claim 30, which states, in the relevant portion, “wherein the check valve…comprises a dome-shaped valve, having its convex surface on the flow side, configured to collapse freely on its concave surface and thus not to impede downstream flow.”
[AltContent: rect]






As evident by comparing the figures of Appellant’s check valves and Leschinsky’s check valves, both valves are dome shaped (i.e., they are curved valves having a convex surface which is conventionally thought of as the “top” of the dome and a concave surface which is conventionally thought of as the “underside” of the dome).  Both valves are configured to ensure unidirectional flow, permitting downstream flow, seen in the arrows on the figures, and preventing upstream flow. 
Appellant further argues that Leschinsky’s leaflets “do not constitute a dome shaped valve since the leaflets indisputably create openings through the center of the valve structure at both ends, rather than having a continuous surface that is configured 

Fifth Ground of Rejection to be Reviewed on Appeal
Appellant argues against Examiner’s reliance on the Mullen reference to teach that both the first and second expandable frames are reversibly expandable, as recited in pending claim 38.  In support of this, Appellant argues that Mullen’s reversibly expandable frame is a single, distal-most anchor portion of the device, and, as a result, Mullen does not disclose a second, reversibly expandable frame configured as recited.  Appellant concludes that Mullen does not provide an enabling disclosure for a second reversibly expandable frame.  The Examiner respectfully disagrees with Appellant’s conclusion.  Mullen provides an enabling disclosure for incorporating a reversibly expandable portion as part of a guidewire delivery catheter, a point with which the Appellant seems to agree.  The Examiner respectfully submits that, if Mullen provides enabling disclosure for incorporating one reversibly expandable frame, when properly combined with the Kantrowitz and Leschinsky references, then Mullen provides enabling disclosure for incorporating reversibly expandable frames, in general, in the modified device.  It makes no difference if the modification proposed by the Examiner was applied to one of Kantrowitz’s frames, two of the frames, or all of the frames.  The property of being reversibly expandable and the advantages therein, as described by Mullen, apply equally to any frame that is being modified using the reference.  As the Examiner has cited in the Final Office Action and maintains herein, the exact positioning of the reversibly expandable frames, so long as the reversibly expandable property is maintained, does not constitute a patentable difference when comparing the prior art to the pending claims.  Therefore, the Examiner respectfully maintains that Mullen provides the requisite enabling disclosure for incorporating a reversibly expandable 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.